DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/09/2020, 12/11/2020 and 03/12/2021 have been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 02/01/2021.
Claims 1, 5, 9 and 13 are pending.
Claims 2-4, 6-8, 10-12 and 14-16 have been cancelled..

Response to Arguments
Applicant’s arguments filed on 02/01/2021 with respect to claims 1, 5, 9 and 13 have been fully considered but they are not persuasive.
Shih (Fig. 9 step 915, [0115, 01124, 0125, 0648, 0649]) discloses multiple DL/UL BWPs may be configured for each serving cell. the UE starts the BWP timer upon successful completion of the RA procedure, if a Physical Downlink Control Channel (PDCCH) addressed to a Cell Network Temporary Identifier (C-RNTI) of the UE is receiving, from the base station on one active downlink (DL) BWP, a physical downlink control channel (PDCCH) indicating an uplink (UL) grant for an active UL BWP corresponding to the one active DL BWP, identifying that there is no ongoing random access procedure associated with the serving cell, a default DL BWP is not configured for the terminal, and wherein the active DL BWP is not an initial DL BWP”.
However Shih does not explicitly disclose receiving, from the base station on one active downlink (DL) BWP among multiple active DL BWPs of the serving cell, a physical downlink control channel (PDCCH) indicating an uplink (UL) grant for an active UL BWP corresponding to the one active DL BWP (although Shih [0643] discloses the above-disclosed solution can also be applied to multiple active DL BWPs or multiple active DL/UL BWP pairs in a UE, which may be supported in future releases, timers associated with DL/UL BWPs. The network may configure one value of the BWP timer per serving cell).
New prior art, AIBA (Para [0138, 0140, 0141]) discloses receiving, from the base station on one active downlink (DL) BWP among multiple active DL BWPs of the serving cell, a physical downlink control channel (PDCCH) indicating an uplink (UL) grant for an active UL BWP corresponding to the one active DL BWP, as required by amended claim 1. Please note, Aiba discloses one active downlink (DL) BWP among multiple 
Please see below in Section 6.
Accordingly, claim 1 and claims 5, 9 and 13 are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over SHIH et al. (US20190182870 with priority of us-provisional-application US 62598078, of record, hereinafter ‘SHIH’) in view of Aiba et al. (US20190150183, with priority of us-provisional-application US 62587323 hereinafter ‘AIBA’).
Regarding claim 1, SHIH teaches a method performed by a terminal (Fig. 1, access terminal 116, Para [0020] access terminal (AT) may also be called user equipment (UE)) in a wireless communication system (Fig. 9 Flowchart 900), the method comprising:
receiving, from a base station, information on a bandwidth part (BWP) inactivity timer (Para [0212]: 1 RAN2 confirms, a new timer (BWP inactivity timer) is introduced to switch active BWP to default BWP after a certain inactive time. BWP 
receiving, from the base station on one active downlink (DL) BWP, a physical downlink control channel (PDCCH) indicating an uplink (UL) grant for an active UL BWP corresponding to the one active DL BWP (Para [0115] 3GPP RAN1 #90bis Chairman's note discusses the following agreements:  Agreements: [0124-0126] For each serving cell, the maximal number of DL/UL BWP configurations is - For paired spectrum: 4 DL BWPs and 4 UL BWPs; For unpaired spectrum: 4 DL/UL BWP pairs, (Fig. 9, Para [0648]) In step 915, the UE starts the BWP timer upon successful completion of the RA procedure, wherein the UE considers the contention-based RA procedure successfully completed if a Physical Downlink Control Channel (PDCCH) addressed to a Cell Network Temporary Identifier (C-RNTI) of the UE is received and the PDCCH contains an uplink grant for a new transmission (supported in US 62598078 Pages 27, 33));
identifying that there is no ongoing random access procedure associated with the serving cell (Para [0640]: The UE does not start the timer if it successfully ; and
starting or re-starting the BWP inactivity timer associated with the one active DL BWP (Para [0640]: The UE does not start the timer if it successfully decodes a PDCCH during the RA procedure. "during a RA procedure" means that the RA procedure is still on-going and is not considered completed. (Para [0642]) One solution to the above issue is to start the timer upon and/or after the completion of the RA procedure (identifying that there is no ongoing random access procedure since RA procedure completed) (supported in US 62598078 Page 33)), in case that the PDCCH is addressed to a cell radio network temporary identifier (C-RNTI), there is no ongoing random access procedure associated with the serving cell (Fig. 9, Para [0648]: In step 915, the UE starts the BWP timer upon successful completion of the RA procedure, wherein the UE considers the contention-based RA procedure successfully completed if a Physical Downlink Control Channel (PDCCH) addressed to a Cell Network Temporary Identifier (C-RNTI) of the UE is received and the PDCCH contains an uplink grant for a new transmission (supported in US 62598078 Pages 27, 33))), and
a default DL BWP is not configured for the terminal (Para [0648-0649]: In step 915, the UE starts the BWP timer upon successful completion of the RA procedure, wherein the UE considers the contention-based RA procedure successfully completed. The UE does not starting the BWP timer upon successful completion of the RA procedure, if an active downlink (DL) BWP associated with the BWP timer upon successful completion of the RA procedure is either a DL BWP indicated by Default-DL-BWP (in case Default-DL-BWP is configured) or an initial DL BWP (in case Default-DL-BWP is not configured) (supported in US 62598078 Pages 11-12, 33))),
wherein the active DL BWP is not an initial DL BWP (Para [0648-0649]: In step 915, the UE starts the BWP timer upon successful completion of the RA procedure, wherein the UE considers the contention-based RA procedure successfully completed. The UE does not starting the BWP timer upon successful completion of the RA procedure, if an active downlink (DL) BWP associated with the BWP timer upon successful completion of the RA procedure is an initial DL BWP (in case Default-DL-BWP is not configured) (supported in US 62598078 Pages 11-12, 33)).
SHIH does not explicitly disclose receiving, from the base station on one active downlink (DL) BWP among multiple active DL BWPs of the serving cell, a physical downlink control channel (PDCCH) indicating an uplink (UL) grant for an active UL BWP corresponding to the one active DL BWP (although Shih [0643] discloses the above-disclosed solution can also be applied to multiple active DL BWPs or multiple active DL/UL BWP pairs in a UE, which may be supported in future releases, timers associated with DL/UL BWPs. The network may configure one value of the BWP timer per serving cell. (supported in US 62598078 Page 33)).
AIBA teaches receiving, from the base station on one active downlink (DL) BWP among multiple active DL BWPs of the serving cell, a physical downlink control channel (PDCCH) indicating an uplink (UL) grant for an active UL BWP corresponding to the one active DL BWP (Para [0138]: one or more serving BWPs (e.g., four DL BWPs and/or four UL BWPs) may be configured to the UE 102. Here, the configured one or more serving cells may include one or more initial active BWPs (one active downlink (DL) BWP among multiple active DL BWPs of the serving cell including initial active BWPs, since claim language does not disclose whether the active DL BWPs include initial active BWPs or not). (Para [0140]) a linking (i.e., a linkage, a pairing, a correspondence) may be defined between the UL BWP and the DL BWP. The DCI format(s) (PDCCH) received on the DL BWP(s) may be corresponding to the downlink transmission (e.g., the PDSCH transmission) on the DL BWP(s). Also, the DCI format(s) (PDCCH) received on the BWP(s) may be corresponding to the uplink transmission (e.g., the PUSCH transmission) on the BWP(s) (receiving PDCCH indicating an uplink (UL) grant for an active UL BWP corresponding to the one active DL BWP). (Para [0141]) the initial active BWP and/or the default BWP may be always activated. UE 102 may maintain the second timer per configured BWP, may deactivate the BWP(s) (i.e., the associated BWP(s)) based on the timer expiry. In a case that the BWP(s) is activated, the UE 102 may perform the PDCCH monitoring on the BWP(s) (PDCCH on DL-BWP), may start (or restart) the second timer associated with the BWP(s)..  (Supported in US 62587323 Para [0134, 0136-0137])).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of AIBA to the AIBA: Para [0005-0006]).

Regarding claim 5, SHIH teaches a method performed by a base station in a wireless communication system (Fig. 1 Access Network 100, Para [0020]: An access network (AN) may be a fixed station or base station used for communicating with the terminals called user equipment (UE). (Para [0643]) The network), the method comprising:
transmitting, to terminal, information on a bandwidth part (BWP) inactivity timer (Para [0212]: 1 RAN2 confirms, a new timer (BWP inactivity timer) is introduced to switch active BWP to default BWP after a certain inactive time. BWP inactivity timer in independent from the DRX timers. (Para [0641-0642]) The UE can safely complete the RA procedure without any interruption caused by the expiry of the BWP inactivity timer. The network may configure (receiving, from a base station, information) one value of the BWP (inactivity) timer per serving cell or one value of the BWP timer per DL BWP (for a paired spectrum) or one value of the BWP timer per DL/UL BWP pair (for an unpaired spectrum. (Para [0643]) The network may configure one value of the BWP timer per serving cell or one value of the BWP timer per DL BWP (for a paired spectrum) or one value of the BWP timer per DL/UL BWP pair (for an unpaired spectrum) (supported in US 62598078 Page 33)); and
transmitting, to the terminal, on one active downlink (DL) BWP, a physical downlink control channel (PDCCH) indicating an uplink (UL) grant for an active UL BWP corresponding to the one active DL BWP (Para [0115] 3GPP RAN1 #90bis Chairman's note discusses the following agreements:  Agreements: [0124-0126] For each serving cell, the maximal number of DL/UL BWP configurations is - For paired spectrum: 4 DL BWPs and 4 UL BWPs; For unpaired spectrum: 4 DL/UL BWP pairs, (Fig. 9, Para [0648]) In step 915, the UE starts the BWP timer upon successful completion of the RA procedure, wherein the UE considers the contention-based RA procedure successfully completed if a Physical Downlink Control Channel (PDCCH) addressed to a Cell Network Temporary Identifier (C-RNTI) of the UE is received and the PDCCH contains an uplink grant for a new transmission (supported in US 62598078 Pages 27, 33)),
wherein the BWP inactivity timer associated with the one active DL BWP is started or re-started (Para [0642]: One solution to the above issue is to start the timer upon and/or after the completion of the RA procedure (identifying that there is no ongoing random access procedure since RA procedure completed) (supported in US 62598078 Page 33)), in case that the PDCCH is addressed to a cell radio network temporary identifier (C-RNTI) (Fig. 9, Para [0648]: In step 915, the UE starts the BWP timer upon successful completion of the RA procedure, wherein the UE considers the contention-based RA procedure successfully completed if a Physical Downlink Control Channel (PDCCH) addressed to a Cell Network Temporary Identifier (C-RNTI) of the UE is received and the PDCCH contains an uplink grant for a new transmission (supported in US 62598078 Pages 27, 33))), there is no ongoing random access procedure associated with the serving cell (Para [0640]: The UE does not start the timer if it successfully decodes a PDCCH during the RA procedure. "during a RA and
a default DL BWP is not configured for the terminal (Para [0648-0649]: In step 915, the UE starts the BWP timer upon successful completion of the RA procedure, wherein the UE considers the contention-based RA procedure successfully completed. The UE does not starting the BWP timer upon successful completion of the RA procedure, if an active downlink (DL) BWP associated with the BWP timer upon successful completion of the RA procedure is either a DL BWP indicated by Default-DL-BWP (in case Default-DL-BWP is configured) or an initial DL BWP (in case Default-DL-BWP is not configured) (supported in US 62598078 Pages 11-12, 33)),
wherein the active DL BWP is not an initial DL BWP (Para [0648-0649]: In step 915, the UE starts the BWP timer upon successful completion of the RA procedure, wherein the UE considers the contention-based RA procedure successfully completed. The UE does not starting the BWP timer upon successful completion of the RA procedure, if an active downlink (DL) BWP associated with the BWP timer upon successful completion of the RA procedure is an initial DL BWP (in case Default-DL-BWP is not configured) (supported in US 62598078 Pages 11-12, 33)).
SHIH does not explicitly disclose transmitting, to the terminal, on one active downlink (DL) BWP among multiple active DL BWPs of the serving cell, a physical downlink control channel (PDCCH) indicating an uplink (UL) grant for an active UL BWP 
In analogous art, AIBA teaches transmitting, to the terminal, on one active downlink (DL) BWP among multiple active DL BWPs of the serving cell, a physical downlink control channel (PDCCH) indicating an uplink (UL) grant for an active UL BWP corresponding to the one active DL BWP (Para [0138]: one or more serving BWPs (e.g., four DL BWPs and/or four UL BWPs) may be configured to the UE 102. Here, the configured one or more serving cells may include one or more initial active BWPs (one active downlink (DL) BWP among multiple active DL BWPs of the serving cell including initial active BWPs, since claim language does not disclose whether the active DL BWPs include initial active BWPs or not). (Para [0140]) a linking (i.e., a linkage, a pairing, a correspondence) may be defined between the UL BWP and the DL BWP. The DCI format(s) received on the DL BWP(s) may be corresponding to the downlink transmission (e.g., the PDSCH transmission) on the DL BWP(s). Also, the DCI format(s) (PDCCH) received on the BWP(s) may be corresponding to the uplink transmission (e.g., the PUSCH transmission) on the BWP(s) (PDCCH indicating an uplink grant for an active UL BWP). (Para [0141]) the initial active BWP and/or the default BWP may be always activated. UE 102 may maintain the second timer per configured BWP, may deactivate the BWP(s) (i.e., the associated BWP(s)) based on the timer expiry. In a case that the BWP(s) is activated, the UE 102 may perform the .
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of AIBA to the system of SHIH in order to take the advantage of providing systems and methods for downlink and/or uplink (re)transmissions that improve communication flexibility and/or efficiency (AIBA: Para [0005-0006]).

Regarding claim 9, SHIH teaches a terminal in a wireless communication system Fig. 1, access terminal 116, Para [0020] access terminal (AT) may also be called user equipment (UE). (Fig. 3, communication device 300, Para [0031] the communication device 300 in a wireless communication system can be utilized for realizing the UEs (or ATs) 116 and 122 in FIG. 1)), the terminal comprising:
a transceiver configured to transmit and receive a signal (Fig. 1, ATs 116, 122, Fig. 3 Transceiver 314, Para [0031]); and
a controller coupled with the transceiver and configured to (Fig. 3 Control Circuit 306, Para [0031]: The transceiver 314 is used to receive and transmit wireless signals, delivering received signals to the control circuit 306, and outputting signals generated by the control circuit 306 wirelessly):
receive, from a base station, information on a bandwidth part (BWP) inactivity timer (Para [0212]: 1 RAN2 confirms, a new timer (BWP inactivity timer) is introduced to switch active BWP to default BWP after a certain inactive time. BWP ;
receive, from the base station on one active downlink (DL) BWP, a physical downlink control channel (PDCCH) indicating an uplink (UL) grant for an active UL BWP (Para [0115] 3GPP RAN1 #90bis Chairman's note discusses the following agreements:  Agreements: [0124-0126] For each serving cell, the maximal number of DL/UL BWP configurations is - For paired spectrum: 4 DL BWPs and 4 UL BWPs; For unpaired spectrum: 4 DL/UL BWP pairs, (Fig. 9, Para [0648]) In step 915, the UE starts the BWP timer upon successful completion of the RA procedure, wherein the UE considers the contention-based RA procedure successfully completed if a Physical Downlink Control Channel (PDCCH) addressed to a Cell Network Temporary Identifier (C-RNTI) of the UE is received and the PDCCH contains an uplink grant for a new transmission (supported in US 62598078 Page 33)));
identify that there is no ongoing random access procedure associated with the serving cell (Para [0640]: The UE does not start the timer if it successfully decodes a PDCCH during the RA procedure. "during a RA procedure" means that the RA ,
start or restart the BWP inactivity timer associated with the one active DL BWP (Para [0642]: One solution to the above issue is to start the timer upon and/or after the completion of the RA procedure (identifying that there is no ongoing random access procedure since RA procedure completed) (supported in US 62598078 Page 33)), in case that the PDCCH is addressed to a cell radio network temporary identifier (C-RNTI), there is no ongoing random access procedure associated with the serving cell (Fig. 9, Para [0648]: In step 915, the UE starts the BWP timer upon successful completion of the RA procedure, wherein the UE considers the contention-based RA procedure successfully completed if a Physical Downlink Control Channel (PDCCH) addressed to a Cell Network Temporary Identifier (C-RNTI) of the UE is received and the PDCCH contains an uplink grant for a new transmission (supported in US 62598078 Pages 27, 33)), and
a default DL BWP is not configured for the terminal (Para [0648-0649]: In step 915, the UE starts the BWP timer upon successful completion of the RA procedure, wherein the UE considers the contention-based RA procedure successfully completed. The UE does not starting the BWP timer upon successful completion of the RA ),
wherein the active DL BWP is not an initial DL BWP (Para [0648-0649]: In step 915, the UE starts the BWP timer upon successful completion of the RA procedure, wherein the UE considers the contention-based RA procedure successfully completed. The UE does not starting the BWP timer upon successful completion of the RA procedure, if an active downlink (DL) BWP associated with the BWP timer upon successful completion of the RA procedure is an initial DL BWP (in case Default-DL-BWP is not configured) (supported in US 62598078 Pages 11-12, 33)).
SHIH does not explicitly disclose receiving, from the base station on one active downlink (DL) BWP among multiple active DL BWPs of the serving cell, a physical downlink control channel (PDCCH) indicating an uplink (UL) grant for an active UL BWP corresponding to the one active DL BWP (although Shih [0643] discloses the above-disclosed solution can also be applied to multiple active DL BWPs or multiple active DL/UL BWP pairs in a UE, which may be supported in future releases, timers associated with DL/UL BWPs. The network may configure one value of the BWP timer per serving cell. (supported in US 62598078 Page 33)).
In analogous art, AIBA teaches receive, from the base station on one active downlink (DL) BWP among multiple active DL BWPs of the serving cell, a physical downlink control channel (PDCCH) a physical downlink control channel (PDCCH) indicating an uplink (UL) grant for an active UL BWP corresponding to the one active DL BWP. (Para [0138]: one or more serving BWPs (e.g., four DL BWPs and/or four UL BWPs) may be configured to the UE 102. Here, the configured one or more serving cells may include one or more initial active BWPs (one active downlink (DL) BWP among multiple active DL BWPs of the serving cell including initial active BWPs, since claim language does not disclose whether the active DL BWPs include initial active BWPs or not). (Para [0140]) a linking (i.e., a linkage, a pairing, a correspondence) may be defined between the UL BWP and the DL BWP. The DCI format(s) received on the DL BWP(s) may be corresponding to the downlink transmission (e.g., the PDSCH transmission) on the DL BWP(s). Also, the DCI format(s) received on the BWP(s) may be corresponding to the uplink transmission (e.g., the PUSCH transmission) on the BWP(s). (Para [0141]) the initial active BWP and/or the default BWP may be always activated. UE 102 may maintain the second timer per configured BWP, may deactivate the BWP(s) (i.e., the associated BWP(s)) based on the timer expiry. In a case that the BWP(s) is activated, the UE 102 may perform the PDCCH monitoring on the BWP(s) (PDCCH on DL-BWP), may start (or restart) the second timer associated with the BWP(s)..  (Supported in US 62587323 Para [0134, 0136-0137])).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of AIBA to the system of SHIH in order to take the advantage of providing systems and methods for downlink and/or uplink (re)transmissions that improve communication flexibility and/or efficiency (AIBA: Para [0005-0006]).

claim 13, SHIH teaches a base station in a wireless communication system (Fig. 1 Access Network 100, Para [0020]: An access network (AN) may be a fixed station or base station used for communicating with the terminals called user equipment (UE). (Para [0643]) The network. (Fig. 3, communication device 300, Para [0031]) the communication device 300 in a wireless communication system can be utilized for the base station (or AN) 100 in FIG. 1), the base station comprising:
a transceiver configured to transmit and receive a signal (Fig. 3 Transceiver 314); and
a controller (Fig. 3 Control Circuit 306) coupled with the transceiver and configured to (Para [0031]: The transceiver 314 is used to receive and transmit wireless signals, delivering received signals to the control circuit 306, and outputting signals generated by the control circuit 306 wirelessly):
transmit, to terminal, information on a bandwidth part (BWP) inactivity timer (Para [0212]: 1 RAN2 confirms, a new timer (BWP inactivity timer) is introduced to switch active BWP to default BWP after a certain inactive time. BWP inactivity timer in independent from the DRX timers. (Para [0641-0642]) The UE can safely complete the RA procedure without any interruption caused by the expiry of the BWP inactivity timer. The network may configure (receiving, from a base station, information) one value of the BWP (inactivity) timer per serving cell or one value of the BWP timer per DL BWP (for a paired spectrum) or one value of the BWP timer per DL/UL BWP pair (for an unpaired spectrum. (Para [0643]) The network may configure one value of the BWP timer per serving cell or one value of the BWP timer per DL BWP (for a paired spectrum) or one ; and
transmit, to the terminal, on one active downlink (DL) BWP, a physical downlink control channel (PDCCH) indicating an uplink (UL) grant for an active UL BWP corresponding to the one active DL BWP (Para [0115] 3GPP RAN1 #90bis Chairman's note discusses the following agreements:  Agreements: [0124-0126] For each serving cell, the maximal number of DL/UL BWP configurations is - For paired spectrum: 4 DL BWPs and 4 UL BWPs; For unpaired spectrum: 4 DL/UL BWP pairs, (Fig. 9, Para [0648]) In step 915, the UE starts the BWP timer upon successful completion of the RA procedure, wherein the UE considers the contention-based RA procedure successfully completed if a Physical Downlink Control Channel (PDCCH) addressed to a Cell Network Temporary Identifier (C-RNTI) of the UE is received and the PDCCH contains an uplink grant for a new transmission (supported in US 62598078 Pages 27, 33)),
wherein the BWP inactivity timer associated with the one active DL BWP is started or re-started (Para [0642]: One solution to the above issue is to start the timer upon and/or after the completion of the RA procedure (identifying that there is no ongoing random access procedure since RA procedure completed) (supported in US 62598078 Page 33)), in case that the PDCCH is addressed to a cell radio network temporary identifier (C-RNTI) (Fig. 9, Para [0648]: In step 915, the UE starts the BWP timer upon successful completion of the RA procedure, wherein the UE considers the contention-based RA procedure successfully completed if a Physical Downlink Control Channel (PDCCH) addressed to a Cell Network Temporary Identifier (C-RNTI) of the there is no ongoing random access procedure associated with the serving cell (Para [0640]: The UE does not start the timer if it successfully decodes a PDCCH during the RA procedure. "during a RA procedure" means that the RA procedure is still on-going and is not considered completed. (Para [0642]) One solution to the above issue is to start the timer upon and/or after the completion of the RA procedure (identifying that there is no ongoing random access procedure since RA procedure completed) (supported in US 62598078 Pages 27, 33)), and
a default DL BWP is not configured for the terminal (Para [0648-0649]: In step 915, the UE starts the BWP timer upon successful completion of the RA procedure, wherein the UE considers the contention-based RA procedure successfully completed. The UE does not starting the BWP timer upon successful completion of the RA procedure, if an active downlink (DL) BWP associated with the BWP timer upon successful completion of the RA procedure is either a DL BWP indicated by Default-DL-BWP (in case Default-DL-BWP is configured) or an initial DL BWP (in case Default-DL-BWP is not configured) (supported in US 62598078 Pages 11-12, 33))),
wherein the active DL BWP is not an initial DL BWP (Para [0648-0649]: In step 915, the UE starts the BWP timer upon successful completion of the RA procedure, wherein the UE considers the contention-based RA procedure successfully completed. The UE does not starting the BWP timer upon successful completion of the RA procedure, if an active downlink (DL) BWP associated with the BWP timer upon 
SHIH does not explicitly disclose transmitting, to the terminal, on one active downlink (DL) BWP among multiple active DL BWPs of the serving cell, a physical downlink control channel (PDCCH) indicating an uplink (UL) grant for an active UL BWP corresponding to the one active DL BWP (although Shih [0643] discloses the above-disclosed solution can also be applied to multiple active DL BWPs or multiple active DL/UL BWP pairs in a UE, which may be supported in future releases, timers associated with DL/UL BWPs. The network may configure one value of the BWP timer per serving cell. (supported in US 62598078 Page 33)).
In analogous art, AIBA teaches receiving, from the base station on an active downlink (DL) BWP among multiple active DL BWPs of the serving cell, a physical downlink control channel (PDCCH) indicating an uplink (UL) grant for an active UL BWP corresponding to the one active DL BWP (Para [0138]: one or more serving BWPs (e.g., four DL BWPs and/or four UL BWPs) may be configured to the UE 102. Here, the configured one or more serving cells may include one or more initial active BWPs (one active downlink (DL) BWP among multiple active DL BWPs of the serving cell including initial active BWPs, since claim language does not disclose whether the active DL BWPs include initial active BWPs or not). (Para [0140]) a linking (i.e., a linkage, a pairing, a correspondence) may be defined between the UL BWP and the DL BWP. The DCI format(s) received on the DL BWP(s) may be corresponding to the downlink transmission (e.g., the PDSCH transmission) on the DL BWP(s). Also, the DCI format(s) (PDCCH) received on the BWP(s) may be corresponding to the uplink .
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of AIBA to the system of SHIH in order to take the advantage of providing systems and methods for downlink and/or uplink (re)transmissions that improve communication flexibility and/or efficiency (AIBA: Para [0005-0006]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yi et al. (US10959271). describing method and apparatus for performing random access procedure in wireless communication system
Liao et al. (US20190103953). describing efficient bandwidth adaptation for a wideband carrier
Lee et al. (US20200235896). describing method and apparatus for activating bandwidth part
Zhang et al. (US20190045491). describing activation of secondary cell containing bandwidth parts
Koziol et al. (US20210076240). describing method, apparatus and computer program for performing measurements in new radio (NR)
Babaei et al. (US20190141695). describing communications based on wireless device capabilities
Wu, Chih-Hsiang (US20190045549). describing device and method of handling bandwidth parts

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/UN C CHO/Supervisory Patent Examiner, Art Unit 2413